NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



SHAWN PATRICK ARMSTRONG,             )
                                     )
             Appellant,              )
                                     )
v.                                   )         Case No. 2D18-2702
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed October 18, 2019.

Appeal from the Circuit Court for
Charlotte County; Donald H. Mason,
Judge.

Brandon F. Dark of Law Office
of Brandon F. Dark, P.A., Orlando,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


BLACK, LaROSE, and ATKINSON, JJ., Concur.